The opinion of the court was delivered by
Royce, J.
The plaintiffs insist that the pauper acquired a settlement in Dorset under the fourth section of the statute of Nov. 4th, 1817, which enacts, ‘ of full 5 age, who shall reside in any tow^T^t^nP'sfe^.^^^whose ' rateable estate, held in his own rfait, besides his p|jjll, shall ‘ be set in the list of such town atwLa^m^^^^illars or ' upwards, for five years in succession, shall therebyfjgain a 'settlement in such town.’ Dorset from the beginning of 1817 for tn^pawpdprf*»® years or more; and it is agreed that his list in that town for 1817, and for each succeeding year thereafter till 1822, exceeded the sum of sixty dollars, exclusive of his poll; but in 1822 it was a trifle below that sum.
It is urged that the list of 1817 should be included, because the taxes upon that list were all assessed and paid after the act of 1817 was passed. But this would be to give the statute a retrospective and forced construction, when its terms are wholly prospective. The list of that'year was already completed, and the language of the statute cannot, with truth or plausibility, be applied to it.
It is next insisted, that, inasmuch as the property of Derby remained sufficient to have produced a list, in 1822, of more than sixty dollars, according to the listing acts previous to 1820, the reductions, under the act of that year, should not be allowed to defeat his settlement. But it should be remembered that all our statutory provisions for the settlement of paupers belong to a class of statutory enactments, which are regarded as peculiarly positive and inflexible. Their object is not to regulate personal rights and duties, as between individuals, but to adjust corporate burdens, which the legisla*228ture, in furtherance of the claims of humanity, has seen fit to place upon towns. They constitute a branch of the law in which the court never feel at liberty to be influenced by equitable considerations, or to hold a matter to be within the reason and spirit of the statute, when it cannot be brought within its terms. We must accordingly decide that the property of Derby was not set in the list at sixty dollars or over, for five successive years, within the meaning of the statute.
Judgment affirmed.